DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“…may have an angular extension about the axis (Z) of between 20° and 110°, preferably between 30° and 70°, even more preferably between 50° and 60°…” as in claim 9
“…has an angular extension about the axis (Z) of between 10° and 120°, preferably between 20° and 40°, even more preferably equal to 25°…” as in claim 12
“…has an angular extension about the axis (Z) of between 10° and 120°, preferably between 20° and 40°…” as in claim 13
Must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as noted above in the drawings objections.   
Furthermore, the abstract of the disclosure is objected to because it contains 331 words, which exceeds the 150-word maximum.  Correction is required.  See MPEP §608.01(B)

Claim Objections
Claims 1, 9 is/are objected to because of the following informalities:  
In claim 1, Ln. 1-2, the preamble reads, “A combination of a closing cap (1) for a container (2) and a neck (201) of the container…” which could read “A combination of a [[closing]] cap (1) [[for]], a container (2) and a neck (201) of the container…”  
In claim 9, Ln. 1-2, the phrase, “…wherein each lateral stretch (702’, 703’) of the incision line (7’), and that is to say both the first lateral stretch…” which could read, “…wherein [[each lateral stretch (702’, 703’) of the incision line (7’), and that is to say both]] the first lateral stretch…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 18 and 25, the phrase in each instance, “…the connecting bands…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structures being encompassed with such language.  Therefore, examiner suggests the following change, “the first and second connecting bands…” to establish the proper antecedent basis and for consistency purposes. 
	In claim 1, Ln. 26, the phrase, “…can…” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term “can” are required or optional. For examination purposes the recitation following the term “can” are consider to be optional limitations.
	In claim 1, Ln. 29, the phrase, “…can optionally bend…” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term “can” are required or optional. For examination purposes the recitation following the term “can” are consider to be optional limitations.
	In claim 3, Ln. 4, the phrase, “…can…” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term “can” are required or optional. For examination purposes the recitation following the term “can” are consider to be optional limitations.
	In claim 6, Ln. 1, the phrase, “…the cuts…” lacks antecedent basis; therefore, it should be change to “…the two cuts…” to establish the proper antecedent basis and for consistency purposes.
	In claim 9, Ln. 3, the phrase, “…may…” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term “may” are required or optional. For examination purposes the recitation following the term “may” are consider to be optional limitations.
	In claim 9, Ln. 4, the phrases, “preferably,” and “even more preferably” renders the claim indefinite because “preferably” is a relative term. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 12, Ln. 2-3, the phrases, “preferably,” and “even more preferably” renders the claim indefinite because “preferably” is a relative term. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 12, Ln. 2, the phrase, “preferably,” renders the claim indefinite because “preferably” is a relative term. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As for claims 2-3 and 5-13, due to their dependencies from claim 1, they too have these deficiencies. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claim 1, Ln. 18, the phrase, “…means…” does not invoke 112(f) because it provides sufficient structure in the form of “an incision line (7),” which performs the claimed function.
In claim 1, Ln. 28, the phrase, “…means…” does not invoke 112(f) because it provides sufficient structure in the form of “a hinge line (310),” which performs the claimed function.

Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Migas et al. (US 20200115115 – art of record; hereinafter Migas).
Regarding claim 1, Migas discloses a combination (100) of a closing cap (10) for a container (108) and a neck (102) of the container, wherein the cap comprises a lateral wall (32) extending about an axis and a transversal wall (22) positioned at an end of the lateral wall, a separation line (50) being provided on the lateral wall for defining:
a retaining ring (14), which is configured to remain anchored to the neck; a closing element (12) removably engageable with the neck, so as to open or close the container; the separation line extending about the axis and being circumferentially interrupted so as to leave the retaining ring and the closing element joined together; the retaining ring comprising: a retaining portion (34 and 50; as shown in Migas Fig. 3), which is configured to internally engage with a locking ring (106; as shown in Migas Fig. 3) of the neck and extends as far as a free edge of the retaining ring; a joining portion (i.e. the area adjacent to reference character (52) in Migas Fig. 4) at which the retaining ring is joined to the closing element; a first connecting band (72a; as shown in Migas Fig. 1C) and a second connecting band (72b; as shown in Migas Fig. 1C), which extend from the joining portion to the retaining portion; a tab (70), circumferentially interposed between the first connecting band and the second connecting band, which protrudes towards the free edge (as shown in Migas Fig. 1C); wherein the locking ring projects from an outer surface of the neck  and extends in a direction parallel to the axis between an upper end (as shown in Migas Fig. 3), nearer a dispensing opening (as shown in Migas Fig. 1D) of the neck and a lower end (as shown in Migas Fig. 3);
and wherein the connecting bands are made by means of an incision line (60, 62-62b and 64-64b; as shown in Migas Fig. 4) which extends between the separation line and the free edge and comprises a first lateral stretch (68a; as shown in Migas Fig. 4) and a second lateral stretch (68b; as shown in Migas Fig. 4) which partially define respectively the first connecting band and the second connecting band, wherein, when the closing element is in a closed condition, the first lateral stretch and the second lateral stretch are positioned beyond, or at, the lower end of the locking ring towards the dispensing opening, so that when the closing element is in an open condition and the connecting bands keep the closing element connected to the retaining ring, the tab can rest on the neck beyond the upper end of the locking ring towards the dispensing opening, wherein the tab is connected to the lateral wall by means of a hinge line (see annotated Migas Fig. 1D below), about which the tab can optionally bend, which is transversal to the axis; the tab comprising a pair of lateral edges (64a and 64c; as shown in Migas Fig. 4) which extend from the hinge line and a bottom edge (64b; as shown in Migas Fig. 4), the bottom edge being transversal to the axis, the lateral edges being transversal to the bottom edge (Migas [0024-0071] and Figs. 1-6b).

    PNG
    media_image1.png
    809
    1202
    media_image1.png
    Greyscale

Regarding claim 2, Migas further discloses wherein, when the closing element is in a closed condition, the separation line is positioned beyond, or at, the upper end of the locking ring, towards the dispensing opening, in a direction parallel to the axis (see Migas Figs. 1A and 2A-C).
Regarding claim 3, Migas further discloses wherein, when the closing element is in a closed condition, the separation line is position between the upper end of the locking ring and a lower thread of a coupling structure (104) of the neck, in a direction parallel to the axis, in such a way that the tab can rest on the coupling structure when the closing element is in the open condition (see Migas Figs. 1D and 2C).
Regarding claim 5, Migas further discloses wherein the lateral edges are parallel to each other and parallel to a direction parallel to the axis, and wherein on the lateral wall there are two cuts which extend in a direction parallel to the axis which define the respective lateral edges of the tab (see Migas Figs. 1C and 4).
Regarding claim 6, Migas further discloses wherein the (two) cuts are equal in length and having first ends between which is defined the hinge line (see Migas Figs. 1C-D and 4).
Regarding claim 7, Migas further discloses wherein the first lateral stretch and the second lateral stretch, are aligned with each other and transversal to the axis and they extend in a first plane parallel to a separation plane containing the separation line (see Migas Fig. 4).
Regarding claim 8, Migas further discloses wherein the first lateral stretch and the second lateral stretch respectively define a first free lower edge of the first connecting band and a second free lower edge of the second connecting band, the first connecting band being defined between a first end stretch of the separation line and the first lateral stretch of the incision line, the second connecting band being defined between a second end stretch of the separation line and the second lateral stretch of the incision line (see Migas Fig. 1C).
Regarding claim 10, Migas further discloses wherein the first lateral stretch and the second lateral stretch, are aligned with each other and transversal to the axis and they extend in a first plane parallel to a separation plane containing the separation line, wherein the incision line comprises a central stretch (64b and 66), which is interposed between the first lateral stretch and the second lateral stretch, extends in a second plane parallel to the separation plane and is interposed between the first plane and the free edge of the retaining ring, the central stretch defining the bottom edge of the tab (see Migas Fig. 4).
Regarding claim 11, Migas further discloses wherein the first lateral stretch and the second lateral stretch, are aligned with each other and transversal to the axis and they extend in a first plane parallel to a separation plane containing the separation line, wherein the incision line comprises a central stretch, which is interposed between the first lateral stretch and the second lateral stretch, which extends in the same first plane, the central stretch defining the bottom edge of the tab aligned with the first connecting band and the second connecting band (see Migas Figs. 1B-C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migas.
Regarding claim 9, Migas as above teaches all the structural limitations as set forth in claim 1, except for wherein each lateral stretch of the incision line, and that is to say both the first lateral stretch and the second lateral stretch, may have an angular extension about the axis of between 20° and 110°, preferably between 30° and 70°, even more preferably between 50° and 60°. 
	Depending on the particular application or user specification, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first lateral stretch and the second lateral stretch (of Migas) to have an angular extension about the axis of between 20° and 110°, preferably between 30° and 70°, even more preferably between 50° and 60° to adjust the displacement distance of the closing element or tab relative to the neck of the container. See MPEP §2144.04(V)(D).
Regarding claim 12, Migas as above teaches all the structural limitations as set forth in claim 1, except for wherein the central stretch has an angular extension about the axis of between 10° and 120°, preferably between 20° and 40°, even more preferably equal to 25°.
	Depending on the particular application or user specification, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the central stretch (of Migas) to have an angular extension about the axis of between 10° and 120°, preferably between 20° and 40°, even more preferably equal to 25° to adjust the displacement distance of the closing element or tab relative to the neck of the container. See MPEP §2144.04(V)(D).
Regarding claim 13, Migas as above teaches all the structural limitations as set forth in claim 1, except for wherein the joining portion has an angular extension about the axis of between 10° and 120°, preferably between 20° and 40°.
	Depending on the particular application or user specification, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the joining portion (of Migas) to have an angular extension about the axis of between 10° and 120°, preferably between 20° and 40° to adjust the displacement distance of the closing element or tab relative to the neck of the container. See MPEP §2144.04(V)(D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736